18‐1559‐pr                                                                                
Harnage v. Lightner 




                                          In the
                United States Court of Appeals
                             for the Second Circuit
                                                      
 
                                  AUGUST TERM 2018 
                                              
                                    No. 18‐1559‐pr 
                                              
                                  JAMES A. HARNAGE, 
                                   Plaintiff‐Appellant, 
 
                                            v. 
 
  RIKEL LIGHTNER, DR. WU, DR. PILLAI, DR. O’HALLARAN, DR. NAGVI, 
P.A. KEVIN MCCHRYSTAL, P.A. ROB, L.P.N. FRANCIS, LISA CALDONERO, 
  NURSE CAROLINE, NURSE NIKKI, RN HEIDI GREENE, NURSE MARISSA, 
  NURSE MIYA, NURSE JAMES, DR. DAVID M. GILES, SURGICAL INTERN 
               SHARI, JANE DOES, 1‐5, JOHN DOES, 1‐5,  
                                     
                        Defendants‐Appellees.* 
                                          
                                     
           On Appeal from the United States District Court 
                   for the District of Connecticut 
                                          
 
                   SUBMITTED: JANUARY 28, 2019 
                    DECIDED: FEBRUARY 15, 2019 

        
             The Clerk of Court is directed to amend the caption as set forth above.  
                                              
 
Before: CALABRESI, CABRANES, CHIN, Circuit Judges.

                                              

      Plaintiff‐Appellant  James  A.  Harnage  (“Harnage”),  pro  se, 
appeals  from  a  May  1,  2018  judgment  of  the  United  States  District 
Court  for  the  District  of  Connecticut  (Alvin  W.  Thompson,  Judge) 
dismissing,  under  28  U.S.C.  §  1915A,  his  amended  complaint  for 
failure to comply with Federal Rules of Civil Procedure 8 and 20.  We 
conclude  that  the  amended  complaint  substantially  complies  with 
Rules 8 and 20. We agree, however, that the complaint fails to state a 
claim against three defendants. We therefore conclude that dismissal 
was  improper  except  with  respect  to  those  three  defendants. 
Accordingly, we AFFIRM IN PART and VACATE AND REMAND 
IN PART. 
                                              

                           James A. Harnage, Suffield, CT, pro se, for 
                           Plaintiff‐Appellant. 

                           No appearance, for Defendants‐Appellees.         

                                       

PER CURIAM: 

      Plaintiff‐Appellant  James  A.  Harnage  (“Harnage”),  pro  se, 
appeals  from  a  May  1,  2018  judgment  of  the  United  States  District 




                                     2 
Court  for  the  District  of  Connecticut  (Alvin  W.  Thompson,  Judge) 
dismissing,  under  28  U.S.C.  §  1915A,  his  amended  complaint  for 
failure to comply with Federal Rules of Civil Procedure 8 and 20.  We 
conclude  that  the  amended  complaint  substantially  complies  with 
Rules 8 and 20. We agree, however, that the complaint fails to state a 
claim against three defendants. We therefore conclude that dismissal 
was  improper  except  with  respect  to  those  three  defendants. 
Accordingly, we AFFIRM IN PART and VACATE AND REMAND 
IN PART.  

                                 I.      BACKGROUND 

        Plaintiff‐Appellant  James  A.  Harnage  (“Harnage”),  pro  se, 
appeals  the  District  Court’s  dismissal  of  his  42  U.S.C.  §  1983  claims 
against  various  medical  personnel  at  the  University  of  Connecticut 
Health  Center  and  the  MacDougall‐Walker  Correctional  Institution 
(where  he  is  currently  incarcerated)  for  failure  to  adequately  treat  a 
health  condition.  After  granting  Harnage  an  opportunity  to  amend, 
the District Court sua sponte dismissed the amended complaint with 
prejudice under 28 U.S.C. § 1915A1 for failure to comply with Rules 8 
and 20.          




        1  Under 28 U.S.C. § 1915A(a), a district court “shall review . . . a complaint 
in a civil action in which a prisoner seeks redress from a governmental entity or 
officer or employee of a governmental entity.” Upon such review, the district court 
shall  dismiss  a  complaint  or  any  portion  thereof  that  “is  frivolous,  malicious,  or 
fails to state a claim upon which relief may be granted” or “seeks monetary relief 
from a defendant who is immune from such relief.” Id. § 1915A(b). 




                                              3 
                                   II.      DISCUSSION 

        A. Standard of Review 

        We  review  de  novo  a  district  court’s  dismissal  of  a  complaint 
under 28 U.S.C. § 1915A.2 McEachin v. McGuinnis, 357 F.3d 197, 200 (2d 
Cir.  2004).  In  reviewing  such  dismissals,  we  “accept  all  of  the  facts 
alleged  in  the  complaint  as  true  and  draw  all  inferences  in  the 
plaintiff’s favor.” Larkin v. Savage, 318 F.3d 138, 139 (2d Cir. 2003). “We 
must reverse a district court’s dismissal pursuant to § 1915A whenever 
a  liberal  reading  of  the  complaint  gives  any  indication  that  a  valid 
claim might be stated.” Id.  
 
        B.       Rule 8 

        While we construe pro se pleadings liberally, “the basic 
requirements of Rule 8 apply to self‐represented and counseled 


        2 While it is well‐established that dismissal under § 1915A for failure to state 
a claim is reviewed de novo, we have yet to enunciate a standard for reviewing a 
dismissal under § 1915A for failure to comply with Rules 8 and 20. See Shomo v. New 
York,  374  F.  App’x  180,  182  (2d  Cir.  2010)  (summary  order).  Just  as  whether  a 
complaint’s  allegations  state a  claim  is  a  question  of  law,  so  too  is  a  complaint’s 
adherence to the Federal Rules of Civil Procedure. We therefore review a district 
court’s sua sponte dismissal under § 1915A for failure to comply with Rules 8 and 
20 de novo. Of course, assuming that the district court has correctly concluded that 
a  complaint  fails  to  comply  with  Rules  8  and  20,  its  chosen  remedy—that  is,  its 
decision to dismiss the complaint or otherwise grant leave to amend—is reviewed 
for abuse of discretion. See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (“As 
a general matter . . . the district court has discretion whether or not to grant leave 
to amend, and its decision is not subject to review on appeal except for abuse of 
discretion.” (internal quotation marks and brackets omitted)).  




                                               4 
plaintiffs alike.” Wynder v. McMahon, 360 F.3d 73, 79 n.11 (2d Cir. 
2004). Under Rule 8, a pleading must contain “a short and plain 
statement of the claim showing that the pleader is entitled to relief.” 
Fed. R. Civ. P. 8(a)(2). To satisfy this standard, the complaint must at 
a minimum “disclose sufficient information to permit the defendant 
to have a fair understanding of what the plaintiff is complaining 
about and to know whether there is a legal basis for recovery.” Kittay 
v. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000) (internal quotation marks 
omitted). 
        
       “When a complaint does not comply with the requirement that 
it be short and plain, the court has the power, on its own initiative or 
in response to a motion by the defendant, to strike any portions that 
are redundant or immaterial, or to dismiss the complaint.” 
Salahuddin, 861 F.2d at 42 (internal citation omitted). But “[d]ismissal 
. . . is usually reserved for those cases in which the complaint is so 
confused, ambiguous, vague, or otherwise unintelligible that its true 
substance, if any, is well disguised.” Id.  
 
       Here,  the  District  Court  dismissed  Harnage’s  amended 
complaint for failing to adequately put the defendants on notice of the 
claims  specifically  asserted  against  each  of  them.  The  District  Court 
described  the  allegations  set  forth  in  the  amended  complaint  as 
“general complaints of lack of medical treatment or lack of effective 
medical treatment” that “fail to include any definite or specific dates 
on  which  requests  for  medical  treatment  or  services  or  requests  to 
facilitate  medical  treatment  were  made,  any  dates  on  which  a 




                                      5 
defendant  allegedly  denied  or  ignored  requests  for  treatment  or 
services or any dates on which a defendant allegedly responded to a 
request  for  treatment,  met  with  the  plaintiff  in  connection  with  a 
medical  appointment  or  offered  treatment  for  the  plaintiff’s 
conditions.” See Harnage v. Lightner, No. 3:16cv1576(AWT), Dkt. No. 15 
(“Ruling and Order”), at 6.  
        
       We  conclude  that,  despite  these  shortcomings,  the  amended 
complaint substantially complies with Rule 8. Liberally construed, the 
amended  complaint  identifies  discrete  defendants  and  the  actions 
taken by these defendants that purportedly violated Harnage’s Eighth 
Amendment  rights.  To  wit,  Harnage  repeatedly  sought  treatment 
from MacDougall‐Walker medical staff members including: Dr. Pillai, 
Dr.  O’Hallaran,  Dr.  Nagvi,  P.A.  Kevin  McChrystal,  P.A.  Rob,  Lisa 
Caldonero, Nurse Caroline, Nurse Nikki, Nurse Marissa, Nurse Miya, 
Nurse  James,  Janes  1‐5,  and  Johns  1‐5.  He  alleges  that  he  failed  to 
“receive  effective  or  proper  medical  treatment  for  his  constipation” 
from these defendants. See Harnage v. Lightner, No. 3:16cv1576(AWT), 
Dkt. No. 11 (“Am. Compl.”), ¶¶ 25, 27. These defendants also allegedly 
failed  to  provide  Harnage  with  the  prescriptions  he  had  been 
promised,  or  refills  thereof.  Id.  ¶  28.  According  to  the  amended 
complaint, it was due to these defendants’ “deliberate indifference to 
[his]  serious  medical  needs”—as  evidenced  by  their  failure  to  ever 
examine  Harnage  prior  to  January  2014—that  Harnage’s  condition 
deteriorated.  Id.  ¶  29.  The  amended  complaint  further  alleges  that 
defendant  Rikel  Lightner  repeatedly  ignored  Harnage’s  requests  to 
correct the facility’s medical deficiencies. Id. ¶ 41. Finally, with respect 




                                       6 
to  Lisa  Caldonero,  L.P.N.  Francis,  P.A.  Rob,  RN  Heidi  Greene,  and 
Jane 1, the amended complaint alleges that these defendants imposed 
conditions  on  the  plaintiff  beyond  what  was  authorized  by 
Administrative Directive 8.9, which in turn made it more difficult for 
Harnage  to  file  Health  Services  Reviews  in  connection  with  this 
condition. Id. ¶ 44.  
        
       In addition, we note that the failure to allege specific dates does 
not  necessarily  run  afoul  of  Rule  8,  especially  where,  as  here,  the 
plaintiff lacks ready access to his medical records. See McEachin, 357 
F.3d  at  201  (“Our  reluctance  to  dismiss  these  complaints  at  such  an 
early  stage  of  the  proceedings  stems  in  part  from  the  limited  .  .  . 
resources available to pro se plaintiffs, which may hamper their ability 
to articulate potentially valid claims . . . .”). 
        
       In sum, while Harnage’s amended complaint may not represent 
the  paradigm  of  notice  pleading,  it  is  not  the  incomprehensible 
“labyrinthian  prolixity  of  unrelated  and  vituperative  charges”  that 
Rule 8 was intended to curb. Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 
1972). Because “sua sponte dismissal of pro se prisoner petitions which 
contain  non‐frivolous  claims  .  .  .  is  disfavored  by  this  Court,” 
McEachin,  357  F.3d  at  200  (internal  quotation  marks  and  brackets 
omitted),  and  because  Harnage’s  complaint—liberally  construed—
substantially  complies  with  Rule  8,  we  vacate  the  District  Court’s 
judgment insofar as it dismisses the amended complaint on this basis.3   

        We are mindful that the District Court has already afforded Harnage an 
       3

opportunity  to  amend  his  complaint  and  has  twice  provided  advice  for  how  to 




                                          7 
        C.      Rule 20 

        Rule 20 permits joinder of multiple defendants if “any right to 
relief  is asserted against  them jointly,  severally,  or  in  the alternative 
with respect to or arising out of the same transaction, occurrence, or 
series of transactions and occurrences” and “any questions of law or 
fact common to all defendants will arise in the action.” Fed. R. Civ. P. 
20(a)(2).  
         
        We disagree with the District Court’s conclusion that Harnage’s 
complaint  asserts  more  than  one  distinct  claim  against  multiple 
defendants.  The  amended  complaint  alleges  that  the  defendants’ 
actions  (or  inaction)  individually  and  cumulatively  resulted  in  the 
denial of adequate medical care for Harnage’s hemorrhoid condition 
prior to his first surgery. These allegations are thus sufficiently related 
to constitute a “series of transactions and occurrences.” Moreover, the 
question  of  whether  Harnage  was  denied  proper  medical  care  in 
violation of the Eighth Amendment is clearly a common question of 

comply with Rule 8. But we do not agree with the District Court’s conclusion that 
Harnage  failed  to  comply  with  its  prior  orders.  In  its  Initial  Review  Order,  for 
example, the District Court took issue with the complaint’s general references to 
the “MacDougall defendants” and the “UCONN defendants,” explaining that these 
“general allegations are not sufficient to put any [individual] defendant on notice 
of  the  claims  specifically  asserted  against  him  or  her.”  Harnage  v.  Lightner,  No. 
3:16cv1576(AWT), Dkt. No. 7, at 4. In the amended complaint, by contrast, Harnage 
attempts  to  remedy  this  issue  by  specifically  naming  the  medical  staff  members 
from whom he sought treatment for his condition. See Am. Compl. ¶¶ 25, 33, 44. 
Moreover, none of the District Court’s prior guidance regarding Rule 8 gave the 
defendant notice that he would face dismissal with prejudice if he failed to specify 
the dates of the alleged omissions or acts perpetrated by the named defendants.  




                                             8 
law, if not also fact, with respect to the named defendants. Thus, even 
though  Harnage’s  allegations  span  several  years  and  invoke  several 
defendants,  they  all  arise  from  the  alleged  failure  of  the  named 
defendants  to  adequately  treat  Harnage’s  hemorrhoid  condition 
before his first surgery.4  

        D.      Failure to State a Claim 

        The  District  Court  correctly  concluded  that  the  amended 
complaint fails to allege any wrongdoing by three named defendants: 
Surgical Intern Shari, Dr. Wu, and Dr. Giles. Accordingly, we affirm 
the  District  Court’s  dismissal  of  the  complaint  as  to  those  three 
defendants.   




         The District Court overstates the degree to which the amended complaint 
        4

exceeds  its  prescribed  scope.  See  Ruling  and  Order,  at  4.  While  paragraph  50  of 
Harnage’s  amended  complaint  does  reference  a  second  hemorrhoid  surgery  in 
early 2016, the remainder of his claims are plainly directed toward the inadequate 
treatment he received before his first surgery, between August 2012 and October 
2014. See Am. Compl. ¶ 34 (claiming that he endured needless suffering for a period 
of “more than 24 months,” i.e., from August 2012 to October 2014). Read in context, 
the single reference to the 2016 surgery simply serves to underscore the gravity of 
Harnage’s medical condition; it does not expand the scope of the complaint beyond 
the approximately 24‐month period preceding his first hemorrhoid surgery.  




                                             9 
                          III.   CONCLUSION 

      To  summarize:  We  hold  that  Harnage’s  amended  complaint 
substantially complies with Federal Rules of Civil Procedure 8 and 20. 
We agree, however, that the amended complaint fails to state a claim 
against Surgical Intern Shari, Dr. Wu, and Dr. Giles.  

       For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
dismissal of Surgical Intern Shari, Dr. Wu, and Dr. Giles for failure to 
state a claim, and VACATE AND REMAND the remainder of the May 
1, 2018 judgment for further proceedings consistent with this opinion.  

 




                                   10